PER CURIAM.
In this jury-waived case the appellant was convicted of the possession of marijuana in excess of 35 grams and was sentenced to two years in the Missouri Department of Corrections.
He appeals directly from such judgment and sentence. He raises only one point of error, claiming that the evidence failed to establish his guilt beyond a reasonable doubt.
The appellant was arrested and charged herein when a following police officer observed a brown paper bag thrown from a vehicle improperly licensed. The officer clearly and without equivocation testified that the appellant threw the bag from the car. The defendant, testifying in his own behalf, denied that he had done so but said that another occupant of the car, one Kel-lum, had discarded the bag. He was corroborated in this by another occupant. The officer identified the bag retrieved by him as similar to the one thrown from the car. It was stipulated that chemical analysis of the contents of the bag made by the police department disclosed that it contained approximately 1000 grams of marijuana.
Thus, it can be seen that there was a sharp conflict in the testimony, which left the credibility of the witnesses to the trier of the facts — the court below.
We have carefully reviewed all of the evidence in this case, the authorities cited, and the findings of the court below. This review compels the conclusion that the findings of fact are not clearly erroneous, no error of law appears, and the judgment must be affirmed under the compelling and controlling authority of State v. Boykins, 434 S.W.2d 484 (Mo.1968).
An extended opinion in this case would have no precedential value. Rule 84.16, V.A.M.R.
The judgment is affirmed.